Hallett, C. J.
These parties appeared in the court below, with a statement of facts signed by appellees only, from which it appears that they desired an adjudication of some kind as to the right of appellant to divert the waters of Peck gulch from their natural channel. It does not appear that the waters of Peck gulch have been diverted, but it is stated that appellant proposes to do so, and the only paragraph in the agreed statement which conveys any information as to the nature of the relief sought is that in which it is agreed that the decision of the court as to the right of appellant to divert the waters of Peck gulch shall be final. Usually a special case or statement of facts is made in a cause pending, where the nature of the relief sought is sufficiently indicated by the form of action. But if parties waive process and pleading, and come before the court upon a naked statement of facts, there is nothing in the record to show what relief is desired unless it is expressed in the agreement itself. The court acquires jurisdiction of the parties and of the subject-matter in'such case by force of the agreement, and if nothing is expressed as to the judgment or decree, to be rendered upon the facts stated, the court is not empowered to do any thing whatever in the premises. Courts are established to administer the law in cases of specific injury, and to render judgments and decrees is the essential power conferred upon them. All judicial proceedings are instituted and maintained for the purpose of obtaining specific relief, and this does not *479appear to have been directed to that end. If parties may go before a court with a naked statement, of facts, and demand information as to their rights, without more, our courts will become schools of instruction, with little time to attend to their proper and legitimate duties. The question propounded in this record is interesting and probably important, but we must decline to answer it. When it becomes necessary to determine the rights of these parties, for the purpose of affording relief to either of them, we will cheerfully perform that duty, but we cannot engage in an idle discussion which would be without any definite result or legal character. The court below was authorized by the agreement of the parties to divide the costs ol the proceeding between them, and this was not done, but all the costs were adjudged against appellant. As the matter of costs only was within the jurisdiction of the court, we do not think it necessary to remand the cause for the purpose of securing a correct judgment upon that point, and therefore the judgment will be reversed.

Reversed.